Citation Nr: 1209258	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  06-32 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression. 

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1980 to July 1983. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which in relevant part denied service connection for bilateral hearing loss, depression, hypertension, a chest pain disorder, and a respiratory disorder.  The Veteran disagreed and perfected his appeals with regard to these issues. 

The Veteran testified via videoconference before the undersigned Veterans Law Judge in December 2007.  A copy of the hearing transcript has been made a part of the claims file. In March 2008, the Board remanded these appeals for additional evidentiary development.  In November 2010, the Board denied service connection for all five issues. 

The Veteran appealed to the Veterans Claims Court.  In July 2011, on the basis of a Joint Motion for Remand (JMR), the Court Clerk vacated the Board's decision only with regard to the issues of an acquired psychiatric disorder and hypertension and remanded the matters for further consideration.  The appeals with regard to the remaining issues were dismissed.    

The appeals are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Pursuant to the JMR, the Veteran is to be contacted to determine his current, correct mailing address.  Once that current, correct mailing address is secured, he is to be provided with VA Forms 21-4142 so that VA may obtain any private treatment records from a "Dr. Sparris," from whom he reported he had obtained treatment for depression and hypertension in the 1980s in Louisiana, following service.

As well, at several points in the record, the Veteran reported to VA clinicians and personnel that he had applied for Social Security Administration (SSA) disability benefits and for Income Insurance (SSI).  

Finally, during his hearing before the undersigned, the Veteran reported that in service, his "superior officer" had requested an evaluation of him because of "mood swings."  He also reported that such records should be within his "military records."  Therefore, his complete personnel records should be requested and included in the record.     

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the Little Rock VA Medical Center (VAMC) for the period from February 2010 to the present.

2.  Obtain VA clinical records from the Shreveport VAMC for the period from February 2010 to the present.

3.  Obtain a copy of any disability benefits application or SSI application, to include the underlying medical evidence and any decision(s) awarding the Veteran disability benefits from SSA.  All records/responses received should be associated with the claims file.

If the requested records are not available, or the search for such records otherwise yields negative results, provide the claimant with notice of that fact and make a record of any notice conveyed. 

4.  Request from the appropriate office and include in the record the Veteran's complete personnel records.

5.  Contact the Veteran to determine his most current mailing address.  Provide him with VA Form 21-4142 for his completion and signature so that VA may attempt to obtain private treatment records from a Dr. Sparris in Louisiana from the 1980s.  Document all negative replies, to include all attempts to contact the Veteran. 

6.  Thereafter, readjudicate the claims, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

